Exhibit 23 – Consent of Independent Registered Public Accounting Firm Consent of Independent Registered Public Accounting Firm We hereby consent to the incorporation by reference in this Annual Report on Form 11-K of City Holding Company 401(k) Plan and Trust for the year ended December 31, 2009, of our report dated June 29, 2010, including its Registration Statement on Form S-8 (File No. 33-62738) dated June 29, 2010, relating to the financial statements and supplemental schedule. /s/ Gibbons & Kawash Charleston, West Virginia June 29, 2010
